Exhibit 10.1

 

THIRD AMENDMENT TO COMMERCIAL LEASE AGREEMENT

 

This Third Amendment to the Commercial Lease Agreement (the "Third Amendment")
is made this 10th day of October, 2016, (the "Effective Date") by and between
Chino Valley Properties, LLC (the "Landlord") and C3C3 Group, LLC (the
"Tenant"), collectively (the “Parties”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant heretofore entered into a Commercial Lease
Agreement (the "Lease") executed and effective as of August 6, 2015 for the
lease on the premises commonly known as 2144 & 2148 N. Road 1 East Chino Valley,
AZ 83462; and

 

WHEREAS, The Landlord has invested capital into the property for expansion of
the facilities for use by the Tenant, including by not limited to an expansion
of utilities and an expansion of operational space; and

 

WHEREAS, The parties hereto desire to change the rental rate of the monthly
rental payment and the size of the operating premises to reflect the expanded
facilities; and

 

WHEREAS, all defined terms used in the Lease shall have the same meaning herein
as therein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for good and valuable consideration, the sufficiency and receipt of which is
acknowledged, the Parties agree to the following amendment to the language of
the Lease:

 

  1. 2.01 Premises: The Premises shall be amended as per the Premises
Description attached as an updated “Amended Exhibit C” to the original Lease
Agreement.

 

  2. 5.01 Base Rent: The Base Rent shall be amended as per the Rental Schedule
attached as an updated “Amended Exhibit B” to the original Lease Agreement.

  



[Signature Page to Follow]



 

  

Your signature below will indicate that you agree to the terms and conditions as
set forth herein dated October 10, 2016:

 

Chino Valley Properties, LLC.   C3C3 Group, LLC.           By: /s/ Bryan McLaren
  By: /s/ Christopher Carra Name: Bryan McLaren   Name: Christopher Carra Title:
CEO   Title: President           Alan Abrams, Individually.                 By:
/s/ Alan Abrams       Name: Alan Abrams       Title: Personal Guarantor      

 



2



 

 

AMENDED EXHIBIT B: Rental Payment Schedule

 





Year   Commencement   Months  Monthly Payment   Annual Rental Rate   Base Rental
Rate   Rentable Area   1    1-Aug-15    01    Waived     Waived     Waived   
 Waived   1    1-Sep-15    02-06   $30,000.00   $360,000.00   $24.00    15,000 
 1    1-Feb-16    07-12   $40,000.00   $480,000.00   $32.00    15,000   2  
 15-Aug-16    13-15   $42,000.00   $504,000.00   $33.60    15,000   2  
 15-Nov-16    16-24   $55,000.00   $660,000.00   $26.40    25,000   3  
 15-Aug-17    25-36   $57,750.00   $693,000.00   $27.72    25,000   4  
 15-Aug-18    37-48   $60,637.50   $727,650.00   $29.11    25,000   5  
 15-Aug-19    49-60   $63,669.38   $764,032.50   $30.56    25,000   6  
 15-Aug-20    61-72   $66,852.84   $802,234.13   $32.09    25,000   7  
 15-Aug-21    73-84   $70,195.49   $842,345.83   $33.69    25,000   8  
 15-Aug-22    85-96   $73,705.26   $884,463.12   $35.38    25,000   9  
 15-Aug-23    97-108   $77,390.52   $928,686.28   $37.15    25,000   10  
 15-Aug-24    109-120   $81,260.05   $975,120.59   $39.00    25,000   11  
 15-Aug-25    121-132   $81,260.05   $975,120.59   $39.00    25,000   12  
 15-Aug-26    133-144   $81,260.05   $975,120.59   $39.00    25,000   13  
 15-Aug-27    145-156   $81,260.05   $975,120.59   $39.00    25,000   14  
 15-Aug-28    157-168   $81,260.05   $975,120.59   $39.00    25,000   15  
 15-Aug-29    169-180   $81,260.05   $975,120.59   $39.00    25,000   16  
 15-Aug-30    181-192   $81,260.05   $975,120.59   $39.00    25,000   17  
 15-Aug-31    193-204   $81,260.05   $975,120.59   $39.00    25,000   18  
 15-Aug-32    205-216   $81,260.05   $975,120.59   $39.00    25,000   19  
 15-Aug-33    217-228   $81,260.05   $975,120.59   $39.00    25,000   20  
 15-Aug-34    229-240   $81,260.05   $975,120.59   $39.00    25,000 

 



*Annual Rental Rate escalates at 5% per annum through year 10 

 



 

 

 

AMENDED EXHIBIT C: PROPERTY SITE AND LEGAL DESCRIPTION

 



Parcel ID:   306-14-008-M       Property Address:   2144 & 2148 N. Road 1 East
Chino Valley, AZ 83462       Building and Premises:   Chino Valley Cultivation
Site; approximately 10,000 square feet of completed Greenhouse, 10,000 square
feet of completed Hoop House and approximately 5,000 square feet of existing
office & garage space existing within the currently fenced in area.
Approximately 11 acres.       Legal Description:   An irregular portion of the
SE4 the SE parcel corner lying approximately 686'N and 50'W from the SE corner
of said section 19

 

 

 



 

 